NUMBER 13-07-00741-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


RICARDO VARELA DORIA,                                                      Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 93rd District Court
                        of Hidalgo County, Texas.



                         MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Rodriguez and Garza
                  Memorandum Opinion Per Curiam

      Appellant, Ricardo Varela Doria, attempts to appeal his conviction for aggravated

sexual assault. The trial court has certified that this “is a plea-bargain case, and the

defendant has NO right of appeal.” See TEX . R. APP. P. 25.2(a)(2).
       This case was previously abated and remanded to the trial court on May 15, 2008,

and March 26, 2009, for the purposes of obtaining a trial court certification. On June 15,

2009, the trial court appointed new counsel for appellant and instructed counsel to obtain

a trial court certification. On August 3, 2009, this Court received an Anders’ brief and

motion for extension of time to file pro se brief. A supplemental clerk’s record filed on

August 10, 2009, contains a certification that “is a plea-bargain case, and the defendant

has NO right of appeal.” On August 24, 2009, appointed counsel filed a jurisdictional brief

and motion for leave to withdraw, stating that this Court lacks jurisdiction based on the trial

court certification.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX . R. APP. P. 25.2(d); see TEX . R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED. Any pending motions are dismissed as moot.



                                                                 PER CURIAM

Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and filed
this 24th day of September, 2009.




                                              2